Citation Nr: 1709700	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  11-05 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than November 24, 2009, for the grant of service connection for tension headaches. 

2.  Entitlement to an effective date earlier than November 24, 2009, for the grant of service connection for a depressive disorder associated with lumbar strain.

3.  Entitlement to an initial rating in excess of 30 percent, prior to July 27, 2012, and a rating in excess of 50 percent, since July 27, 2012, for a depressive disorder associated with lumbar strain. 

4.  Entitlement to a rating in excess of 10 percent for left eye iritis, cornea scar and incipient cataract related to herpes zoster.

5.  Entitlement to service connection for an acquired psychiatric disability, other than service-connected depressive disorder associated with lumbar strain.

6.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to May 1984, and from August 1985 to April 2004.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.    

The Veteran requested a hearing before the Board; a hearing was scheduled for February 2017.  However, the Veteran did not appear for her scheduled hearing; accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

The Board notes that the Veteran also perfected appeals with respect to a service connection claim for asthma/bronchitis, an increased rating claim for tension headaches, and whether new and material evidence has been submitted to reopen claims of entitlement to service connection for a dental condition and gallstones. 
Prior to certification to the Board, in an October 2012 statement, the Veteran withdrew her appeals for these issues.  Additionally, the Board notes that the claims file contains an August 2016  statement of the case (SOC) addressing the issues of entitlement to service connection for gastroesophageal reflux disease (GERD) and for a surgical scar of the right hip.  However, as a timely substantive appeal was not submitted with regard to these issues, these issues are also not on appeal before the Board.

The issues of entitlement to an effective date earlier than November 24, 2009, for the grant of service connection for a depressive disorder,  entitlement to increased ratings for a depressive disorder  and left eye disability related to herpes zoster, and entitlement to service connection for PTSD and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was discharged from her second period of active duty in April 2004.

2.  On November 24, 2009,  the RO received the first formal claim for service connection for a headache disability; and, there is no evidence of record which indicates an informal claim prior to this date.  


CONCLUSION OF LAW

The criteria for an earlier effective date earlier than November 24, 2009, for service connection for tension headaches, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, and the Veteran's written assertions.  The Board has additionally reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

The Veteran has indicated there are outstanding Social Security Administration (SSA) records that need to be obtained.  The Board is remanding the remaining of Veteran's claims for various reasons to include obtaining her SSA records with respect to some issues.  However, the issue of entitlement to an earlier effective date can be adjudicated without the SSA disability records as there is no indication they are relevant to the Veteran's headaches.  The SSA decision awarding benefits does not indicate that the Veteran's headaches were considered in her award of benefits.  There is no prejudice in adjudicating this claim now. 

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Earlier Effective Date

The law provides that the effective date for an award of service connection is the day following separation from active duty, or the day entitlement arose, if the claim is filed within the year after active duty.  When the claim is filed more than a year after active duty, the effective date for service connection will be the date of VA receipt of the claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).
 
A claim for VA benefits, whether formal or informal, must be in writing and must identify the benefit sought.  38 U.S.C.A. § 5101;  38 C.F.R. §§ 3.1(p), 3.151, 3.155; Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999); Lalonde v. West, 12 Vet. App. 377 (1999).  Treatment records by themselves do not constitute 'informal claims' for service connection.  Sears v. Principi, 16 Vet. App. 244 (2002).  While the VA should broadly interpret submissions from a veteran, it is not required to conjure up claims not specifically raised.  Brannon v. West, 12, Vet. App. 32 (1998).
 
A review of the record show the Veteran had two period of active duty.  Her second period was from August 1985 to April 2004.  In a statement received on November 24, 2009, the RO received the first formal claim for service connection for a headache disability.  The RO, in a January 2010 rating decision, subsequently granted service connection for tension headaches, effective November 24, 2009, her date of claim.  The Veteran contends that an earlier effective date is warranted.
 
Although the evidence of record does not reveal an exact date upon which the entitlement arose, the Board notes that such information is not required in order to conclude that the date selected by the RO is the earliest possible effective date.  The reason for this is that, if the entitlement arose prior to the selected date, then the date of claim would be the later of the two, and hence the correct effective dates as provided by 38 C.F.R. § 3.400(b)(2).  Any evidence showing that the entitlement occurred after the selected date would not entitle the Veteran to an earlier effective date.

The Board has also considered whether any evidence of record could serve as an informal claim in order to entitle the Veteran to an earlier effective date.  In this regard, any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claims must identify the benefit sought.  38 C.F.R. § 3.155 (2016).  After reviewing the record, the Board concludes that there is no testimonial document submitted prior to the selected effective date (November 24, 2009), indicating intent to pursue claim of entitlement to service connection for headaches. 

The Veteran asserts that service connection for headaches should be effective back to her separation from service.  The Board acknowledges that the Veteran was treated for headaches during her service.  Records associated with the claims file reflect treatment for headaches in April 1987.  However, the Court has explicitly stated that the 'mere presence' of a diagnosis of a specific disorder in a VA medical report 'does not establish an intent on the part of the veteran' to seek service connection for that disorder. Brannon v. West, 12 Vet. App. 32, 35 (1998); see MacPhee v. Nicholson, 459 F.3d 1323; 38 C.F.R. § 3.155.  Accordingly, the mere existence of medical records in a case cannot be construed as an informal claim. Id; Ellington v. Nicholson, 22 Vet. App. 141, 145-46 (2007), aff'd 541 F.3d 1364 (Fed.Cir.2008). 
 
The first evidence of a claim for service connection for headaches is the November 24, 2009 disability claim filed by the Veteran.  Although the Veteran filed various other claims prior to this time, for other medical issues, she made no mention of headaches at that time.  

The Board finds that there was no formal claim, informal claim, or written intent to file a claim for service connection for a headache disability prior to November 24, 2009.    


The controlling law and regulations regarding effective dates are clear.  The effective date of an award of compensation based on an original claim (received beyond one year after discharge), will be the date of VA receipt of the claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).  The Board notes, in this case, that the Veteran's claim, was received after the medical evidence demonstrates the Veteran was experiencing headache problems.  Thus, in this case, the later date, is the date the claim for service connection was raised (November 24, 2009).   

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

An effective date earlier than November 24, 2009, for the grant of service connection for tension headaches is denied. 


REMAND

Further evidentiary development is required prior to review of the issues on appeal.

Increased Ratings for Depressive Disorder, Left Eye and Service connection for PTSD-  The Veteran submitted a copy of decision from the Social Security Administration (SSA) awarding benefits to the Veteran. In the decision it is noted that the Veteran's depression, left arm and herpes were found to result in severe impairments.  Records in the Veteran's VBMS file indicate that she has requested that the VA obtain her SSA records, based on their relevance.  See Report of General Information October 2013.  The evidence of record does not show that VA has ever attempted to obtain the Veteran's disability benefits records from the SSA.  These records may be highly relevant to the Veteran's claims for increased ratings for a depressive disorder and left eye iritis, cornea scar and incipient cataract related to herpes zoster, and her service connection claim for PTSD.  Therefore, VA must attempt to obtain these records.

Additionally, with respect to the Veteran's claims for increased ratings for a depressive disorder and left eye iritis, cornea scar and incipient cataract related to herpes zoster, the Board notes that the Veteran was last afforded VA examinations in July 2012.  It is unclear from the record whether these examinations accurately reflect the current severity of the Veteran's disabilities.  Since the Veteran's claims have to be remanded for outstanding records additional VA examinations assessing these disabilities should be afforded to the Veteran. 

Furthermore, with respect to the Veteran's claim for entitlement to service connection for PTSD, the Board notes that VA treatment records located in the Veteran's Virtual VA file now reflect treatment for a military sexual trauma (MST).  See April 2016 VA treatment record.  The Veteran is already service-connected for a depressive disorder associated with a lumbar strain.  Such does not foreclose her establishing service connection for PTSD, however.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).

Thus, with regard to claim for service connection for PTSD, the Board finds that the Veteran has not received proper notification of the requirements for a claim for service connection for PTSD based on in-service personal assault.  The RO must provide the Veteran with such notice.  Additionally, while on Remand the Board finds that a medical opinion is necessary to determine the likelihood that the alleged personal assault during service occurred, and if so, whether she suffers from PTSD related to a personal assault incurred in service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Bilateral Hearing Loss- A November 2015 VA treatment record in the Veteran's VVA claims file reflects "normal hearing," although specific audiometric thresholds were not provided.  Additionally, it is unclear which word recognition testing was used.  Service treatment records reflect some negative shift in hearing during service. The Veteran's claim for service connection for bilateral hearing loss has been denied in part on the basis that her hearing acuity does not meet the regulatory criteria to be considered hearing loss under the governing VA regulation.  See 38 C.F.R. § 3.385 (2016).

Given fact that it is unclear whether or not the Veteran suffers from a current hearing loss disability for VA purposes, the Board finds that the Veteran should be afforded a VA audiological examination. 

Earlier Effective Date for Grant of Service Connection for Depressive Disorder-   As noted above, the Veteran is seeking entitlement to service connection for PTSD in addition to her already service-connected for a depressive disorder.  The Veteran filed her claim for PTSD in May 2009.  Her claim for a depressive disorder was not filed until November 2009, the date of her current effective date.  The Board is remanding the PTSD claim for additional development.  That development could also produce evidence that could be relevant to her earlier effective date claim, e.g., an informal claim.  Therefore, the Board will not issue a decision on this claim at this time.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 'inextricably intertwined' when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should attempt to obtain a copy of any SSA decision awarding or denying disability benefits for the Veteran, copies of all medical records upon which any such SSA disability benefit award was based, and a copy of any medical records associated with any subsequent disability determinations by the SSA for the Veteran.  All requests for records and their responses should be clearly delineated in the claims folder.  

2.  Send the Veteran a notice letter pertaining to the claim for service connection for an acquired psychiatric disability (other than depressive disorder).  The letter should include the criteria necessary to support service connection for PTSD, to include based on in- service personal assault or harassment.  38 C.F.R. § 3.304(f).  In particular, the notice must advise the Veteran that evidence from sources other than her service records or evidence of behavior changes may constitute credible supporting evidence of the in-service stressor.  Allow the Veteran the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  

3.  Following the development in Remand paragraphs 1 and 2, schedule the Veteran for VA examinations to determine the nature and severity of his service-connected depressive disorder and left eye iritis, cornea scar and incipient cataract related to herpes zoster.  The Veteran's claims file must be provided to the examiner(s).  The examiner(s) must obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination must be noted in the report of the evaluation.  Any testing deemed necessary must be performed.  

The VA examiner is additionally asked to opine whether it is at least as likely as not (a 50 percent probability of greater) that the Veteran's claimed in-service personal assault, occurred.  

If the examiner is of the opinion that a personal assault occurred, the examiner should then state whether it is at least as likely as not (a 50 percent probability of greater) the Veteran has PTSD, as a result of such assault in service.

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 

4.  Following the development in Remand paragraphs 1 and 2, schedule the Veteran for a VA audiological examination which addresses the nature and etiology of her bilateral hearing loss.  The claims file must be provided to the examiner for review.  All appropriate tests and studies-specifically, audiometric and speech discrimination testing-should be accomplished.

Based on a review of the claims file and the results of the Veteran's examination, the examiner(s) is asked to:

(a)  Indicate whether the Veteran currently has hearing loss to an extent recognized as a disability for VA purposes.

(b)  If hearing loss for VA purposes is demonstrated, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral hearing loss is casually related to service.  

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 

5.  Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished an appropriate supplemental statement of the case, provided an opportunity to respond, and the case should thereafter be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


